                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                       NO. 7:18-CV-7-FL


 UNITED STATES OF AMERICA,                     )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )
                                               )
 JOHN HUDSON FARMS, INC., PHILLIP              )                      ORDER
 HUDSON, JOSHUA HUDSON, JEREMY                 )
 HUDSON, WENDY GIDDENS, JACOB                  )
 GIDDENS, and SETH GIDDENS,                    )
                                               )
                      Defendants.



       This matter comes now before the court the government and defendant Jacob Giddens joint

motion for court-hosted settlement conference. (DE 68). Good cause having been shown, this

matter is referred to Magistrate Judge James E. Gates for conduct of a court-hosted settlement

conference. With deference to the dates proposed by the parties, May 9, May 10, or May 23, 2019,

the magistrate shall notice conference at a time convenient to him.

       SO ORDERED, this the 25th day of April, 2019.




                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
